Exhibit 10.1
February 8, 2011
American International Group, Inc.
180 Maiden Lane
New York, NY 10038
Attention: General Counsel
AIA Aurora LLC
180 Maiden Lane
New York, NY 10038
ALICO Holdings LLC
180 Maiden Lane
New York, NY 10038
Ladies and Gentlemen:
     Reference is made to the Guarantee, Pledge and Proceeds Application
Agreement, dated as of January 14, 2011 (as amended, the “GPPA”), among American
International Group, Inc. (“AIG”), the Guarantors party thereto and AIA Aurora
LLC and ALICO Holdings LLC, as the Secured Parties. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the GPPA.
     The Rights Holder, on behalf of the Secured Parties, AIG and the Secured
Parties hereby agree as follows:

  (i)   notwithstanding Section 4(b) of the GPPA, AIG shall be permitted to
retain an amount of the Net Proceeds received in respect of the transactions
contemplated by the Star-Edison Purchase Agreement (the “Star-Edison Proceeds”)
equal to two billion dollars ($2,000,000,000), shall not be obligated to apply
or cause to be applied such amount to satisfy the Secured Obligations and shall
use such amount to support the capital of Chartis Inc. and its subsidiaries; and
    (ii)   notwithstanding Section 4(a)(x) of the GPPA, AIG shall apply or cause
to be applied the remainder of the Star-Edison Proceeds to satisfy the Secured
Obligations no later than the close of business on February 14, 2011.

 



--------------------------------------------------------------------------------



 



     For the avoidance of doubt, all Net Proceeds other than the Star-Edison
Proceeds and any other amounts paid on account of the Secured Obligations shall
continue to be applied in accordance with Section 4 of the GPPA unless otherwise
agreed by the Rights Holder on behalf of the Secured Parties.
     Sections 18 (Notices), 21 (Amendments and Waivers), 22 (Choice of Law), 23
(Waiver of Jury Trial), 26 (Counterparts) and 28 (Jurisdiction; Consent to
Service of Process) of the GPPA are incorporated herein by reference as if fully
set forth herein.
     Please confirm your agreement to the foregoing by signing and returning an
executed counterpart of this letter.

-2-



--------------------------------------------------------------------------------



 



            Yours sincerely,

UNITED STATES DEPARTMENT OF THE TREASURY, as the Rights Holder, on behalf of the
Secured Parties
      By:   /s/ Timothy G. Massad         Name:   Timothy G. Massad       
Title:   Acting Assistant Secretary for Financial Stability     

              Acknowledged and agreed:    
 
            AMERICAN INTERNATIONAL GROUP, INC., as Pledgor    
 
            By:   /s/ Brian T. Schreiber              
 
  Name:   Brian T. Schreiber    
 
  Title:   Executive Vice President, Treasury and Capital Markets    
 
            AIA AURORA LLC, as Secured Party    
 
            By:   /s/ Brian T. Schreiber              
 
  Name:   Brian T. Schreiber    
 
  Title:   Manager    
 
            ALICO HOLDINGS LLC, as Secured Party    
 
            By:   /s/ Brian T. Schreiber              
 
  Name:   Brian T. Schreiber    
 
  Title:   Manager    

cc:   Robert W. Reeder III, Sullivan & Cromwell LLP
Michael M. Wiseman, Sullivan & Cromwell LLP
Gary Israel, Sullivan & Cromwell LLP

[Signature Page to GPPA Waiver]

-3-